Smith, P. J.:
I dissent from a reversal as to contractor Johnson. In the making of the repairs he necessarily obstructed the hallway to an extent and rendered the hallway unsafe for travel at night *304unless the hall were lighted. But this was not a public hallway. Ho pit or trap was left there for an unwary person to fall into. He might reasonably assume that if a tenant chose to remain while such repairs were being made with her full knowledge, she would assume the risk of ordinary obstruction to the hallway as far as he himself was concerned, and would look to her landlord for such protection as she might need. The covenant of the principal contractor to be responsible for all damages arising by reason of his repairs adds nothing to the liability of the defendant Johnson, who in no way made himself a party to such covenant. It simply made the principal contractor either a principal or a surety for the landlord. The duty of the contractor Johnson is the same as though such covenant had not been made. I, therefore, vote to sustain the nonsuit as to the defendant Johnson.
Lyon, J., concurred.